liemerablede* P. Hatebitt
lxstriet Attorney
Corpus Chrlsti, Texas
Daar Slrr                 Attsatloas Authur A. Klein
                          Opilriorao. o-4611
                          Be8   Under the frets subritted should
                                the district atteraeg preaeed
                                with the hearing conoernil~gthe
                                dostruetio~ of gambling devices?

            From yeur reeemt letter YQ are apprised of the fellow-
lwg faata:
          Officers seized certala gambll~dsvloes nad slet
machines at a olub belmg opmated In the city of Brmiasvllle.
After aaeertaln1Rgthe name 8md address of the owmor ef the
solead naohl~es, they proceeded to his hema to arrest hl&   At
the rear of the realdenae they observed a warehouse aad ap-
proalrhingit aav slot maehines through a& ope& deer. The owner
~88 not present amd the offloers left to make further lpquiry
amd serreh for hlm.Later they returlqd to the wamhouse Ond
without a search warrant, preeeeded to take late thair peaseasioa
ten'slrt taehlnes. Preoeedlmgefer the destructlonof the tern
slet machl&ea having beem lmtltuted, the owmr new eoatests
their destructionom the groundsr (1) the offfcers had ne
search wrrramtsf )(2) the equipleat seieed was OIPthe ovner't
home premises; 3 the nrehlnes seized were not beflg uaed at
the tire for garblilg  p~peses.
            Aa
             we understmndy@uz'InquirJ, you '*Id3to k&ow phe-
ther the nahlmm mleed at the wan&house may be legllg des-
troyed.
          The Eallas Caart of Civil Appeals la two reaeit'rases
meem to have readered lplmlens deslelvs of our-questian. We
~~~~.t15~~li~(~~)s~~,        146 se W. (26) 4&3, rnd Hlghtmim v.
                             In the latter calee.writ6f orpop
'188r:fused I;sihe Sup&     Cou& 08 Jamuary 14, 1942, In the
Crlllson eat40 kc4writ wan sought.
                                                                  ..




Bourrble   Joo'P. Eatelaitt,   Att'nr   Arthur A. Klein, Page 2
                                         (o-4611)

          The fauta,in the Calllson ease dimlose that police
offirers.of the aity of Dallas by virtue of ~wmrant    prsperlg
obtained, seized several thousand puaahboards, labels and
other puuehbeard reoeasories frem 8 worehouae of the appel-
laat. The distrlot attorney of Dallas Cetmtg la compliance
with Artlelss 636 and 637 of the Penal Code pmeeeded to file
for a destruetloP order upoa sold devices seeking their des -
tmctlom as gambling devises. At a hearing before the trial
aoud  the devleea were ordered destroyed.- Otaappeal the Court
ef Civil Appeals reversed the trial court, holdiag that for
the devleee to be wlthia the eontemplatisn of Artlales  636
and 637, Penal Code, it mast appear t$at the devlees were be-
ing used or exhibl$ed for ga~3.u purpoees. While the court
held that puacrhbo8rdswere gambling devleea per a& and could
not be used for Amy other purpose, we quote the followiltlglaw
gurge with refdreaee to the proposition that the devlees must
be exhibited or be used for gaxlag purposest
          "The aim of the statute, under whle& this
     proceeding is brought, Is to prohibit the use
     or exhibition of 011 possible @mea that fall
     under the olasslfleatlon of lotteries OF gambling
     devices; The character of the property seleed,
     that Is, Its nake-up, does sot authorize lta
     eonflsaatloa.arrddeatruetioa. The boarda were
     stored aridloeked la a warehouse, cmd were, IQ
     no manmop, uaed or exh$blte& for khe purpose of
     gaming or obtalnlmg betters.
          "ID.the enactment of the statutes under
     which this aetlon ~88 brought, the Legislature
     did uot see fit te aondema 811 pmpertg that
     might be used for gaming, a&d authorize Its
     destruetlom, unless It be shown that such pro-
     pamty was delsignedfor gam3.w rnd va8, 8t the
     time of ~1elmme, being used fop the pu~pataeef
     Ewwb     T'hu~,courts caaaot extend the ah&t-
     ute 80 that gaml&g devises my be eonflscated
     and destroyed In the abeeace of evldeaoe that
     same were being used OP exhibited for gaming.
     Th& aueh was rmt defendaatle purpet~e,Is evl-
            The property was 80 stored th8t It eeuld
     aot~~easoarblg~be mid that It was exhibited,
     rad, ee~trlnlg, it waa not being used for gulag.
Benor&bl. Joe P. Hatehhitt,Att'nr       ArthUr A. Klein, Page 3
                                           (O-4611)


         "'Ph.jndgumt of the OOUP~ below 18 re-~
     VOr8Od, the ll'd.rrondommb& ~O~fiS~8till~8Rd
     do8krOyi~ dOiORd8Ut’S PrOpel'tyi8 mot &side
     8rd the 8AyLIe18 reukded with iastl'uetlonsbt
     tho property SeiSed be ordered retUrned to de-
     r6wmt in
           In the HighCOWer  B&SO, 8Up~8, the eOlWt 881d 8 8lOt
188rhimO18 Pot 8 "@dng      devioe,per SID"8nd court8 68EEOt
tnks jndlairl aotl@e that everj    slot mMhilrs 18 8 gambling
dovioo 8iElOe*he U8@ t0 whloh it lS.pUt rrt8tdatemlie it8
0haPriC.r.    It Wr8 8180 888OPt.d  th8t the iret th&t gambling
188 thr .*1J r.&reublO 8Rd pr,af%t&blePUrpOSO fOr Whiti'
810t rehlmer mi@t be a8ed did mot rntherlae CheFr distruo-
kiOR h,&b80~00 Or 8 shO+ing th8k the UrhiEOS Tierima         to
pay Off, th8t 8B Ulderst&ndiUg W&S had lliththe pF@l'ietOr
to the 6~. effret or th8t th8 proprietor kmw of 8ti
8quloreed In the brtt1Rg.
         Ho hare o.80 to the OOW1U81@R, 16 vla?rai the
holdlrg ia tshrabovo e&808, ttit the MOhiRe8 8OibOd~iR
the ll~Oh~U8. l8 d.rOPibOd bj YOU, &Fe not 8Ubjoet to dor-
truetion undrrthe 8t8tUt.8.
                                             YOUF8 wry truly



                                    w
                                           Bemjulr Wwd.11
                                                An8iat8mt




                                            APPROVED
                                             03133031
                                           COlaITTm
                                        BY /b/ BlfB
                                           CHAIRPIM